JUSTICE BARRY, dissenting: I am not persuaded that plaintiff met its burden of establishing a prima facie case against defendant on a theory of negligence, and therefore, I dissent. According to the certified report of proceedings, there was no testimony “to show that the defendant either looked or failed to look in the direction of the plaintiff’s car” and, furthermore, there was no testimony “to show that even if defendant had looked that she would have seen the squad car approaching.” There was testimony that there were vehicles waiting to turn left which could have obstructed defendant’s view. Although the statute imposes a duty upon drivers to yield the right-of-way to emergency vehicles, the evidence must show that defendant was negligent in failing to do so, and that was not shown here. Cf. Bouhl v. Smith (1985), 130 Ill. App. 3d 1067, 475 N.E.2d 244. In addition, plaintiff did not establish that its police car siren was sounding prior to the moment the police car entered the intersection or, in other words, in time to prevent defendant from entering the intersection in front of the police car. Officer Riml, the driver of plaintiff’s car, stated that he activated the siren after he saw defendant in the intersection. Riml testified that he decided to go through the red light in question while he was a half block away, and that he pushed the manual siren and then stepped on the brake, but not until just before colliding with defendant. He also stated that he was traveling 25 to 30 miles per hour. There was nothing to indicate that Riml slowed down before reaching the intersection, as he was required to do by statute. (Ill. Rev. Stat. 1987, ch. 95½, par. 11—205(c)(2).) This violation of a traffic statute was prima facie evidence of Riml’s negligence, not defendant’s. See Wegener v. Anna (1973), 11 Ill. App. 3d 316, 296 N.E.2d 589. Since plaintiff’s evidence was insufficient to establish its prima facie case, in my view the trial court correctly directed a verdict for defendant at the close of plaintiff’s case. I would affirm.